Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,132,590 . Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.


17/471036
claim 21
22
23
24
25
26
27
28
29
30
31
32
33
11,132,590
1
2
3
4
5
6
7
8
9
10
11
12
13


34
35
36
37
38
39
40
14
15
16
17
18
19
20


17/471036 (claim 1)
11,132,590 (claim 1)
An augmented reality system comprising: at least one fixed position camera oriented at a workspace, the camera comprising: a first field of view and a depth sensor; at least one mobile headset comprising mobile camera and a second field of view; logic to
An augmented reality system comprising: a workspace comprising: a fiducial marker object; one or more fixed position objects; and one or more moveable objects; at least one camera oriented at a downward angle to the workspace, the camera comprising: a first field of view; and a depth sensor configured to generate a depth map; at least one headset comprising: a mobile camera; and a second field of view; logic to: 
: identify a fiducial marker object in a frame of the first field of view; determine a pose of the fiducial marker object in the first field of view; apply the fiducial marker pose in the first field of view to generate a first transformation between a first coordinate system of the fiducial marker object and a second coordinate system of the fixed position camera; and 
identify the fiducial marker object in a frame of the first field of view; determine a pose of the fiducial marker object in the first field of view; apply the fiducial marker pose in the first field of view to generate a first transformation between a first coordinate system of the fiducial marker object and a second coordinate system of the fixed position camera; and 
apply a pose of the headset to determine a second transformation between the first coordinate system and a third coordinate system of the headset.
apply a pose of the headset to determine a second transformation between the first coordinate system and a third coordinate system of the headset.


All the conflicting claims in 17/471036 and U.S. Patent No. 11,132,590 are almost identical. U.S. Patent No. 11,132,590 claims disclose all claims and limitations in
17/471036. "An augmented reality system comprising: a workspace comprising: a fiducial marker object; one or more fixed position objects; and one or more moveable objects; at least one camera oriented at a downward angle to the workspace, the camera comprising: a first field of view; and a depth sensor configured to generate a depth map; at least one headset comprising: a mobile camera; and a second field of view; logic to..." of U.S. Patent No. 11,132,590 anticipates "An augmented reality system comprising: at least one fixed position camera oriented at a workspace, the camera comprising: a first field of view and a depth sensor; at least one mobile headset comprising mobile camera and a second field of view; logic to..." of 17/471036.

The comparison chart above shows how claims 1-20 of issued U.S. Patent No. 11,132,590 anticipates all the limitations of claims 21-40 of the instant Application 17/471036.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is 571-270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							TODD BUTTRAM	
					Primary Examiner 
Art Unit 2613
/TODD BUTTRAM/Primary Examiner, Art Unit 2613